

117 S2419 IS: Wildfire Smoke Emergency Declaration Act of 2021
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2419IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Merkley (for himself, Mr. Wyden, Mr. Padilla, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize the President to declare a smoke emergency, and for other purposes.1.Short titleThis Act may be cited as the Wildfire Smoke Emergency Declaration Act of 2021.2.Assistance for smoke emergency declaration(a)In generalThe President may declare a smoke emergency in any State in which the President determines there is, or anticipates there will be, a significant decrease in air quality due to wildland fire smoke in one or more States.(b)Request from GovernorThe Governor, or other appropriate agency, of a State that is or will be affected by a significant decrease in air quality due to wildland fire smoke may request a declaration under subsection (a).(c)AssistanceIf the President declares a smoke emergency under subsection (a), the President, acting through the Federal Emergency Management Agency and other appropriate Federal agencies, may provide smoke emergency assistance to States and local communities that are or will be affected by the smoke emergency, including grants, equipment, supplies, and personnel and resources for establishing smoke shelters, air purifiers, and additional air monitoring sites.(d)SBA grantsThe Administrator of the Small Business Administration may provide grants to any small business concern, as defined in section 3 of the Small Business Act (15 U.S.C. 632), that loses a significant amount of revenue due to wildland fire smoke in an area in which the President has declared a smoke emergency under subsection (a).(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.3.Budget adjustment for smoke emergency assistanceSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:(H)Smoke emergency assistance(i)If, for any fiscal year, appropriations for discretionary accounts are enacted that Congress designates as being for smoke emergency assistance in statute, the adjustment for a fiscal year shall be the total of such appropriations for the fiscal year in discretionary accounts designated as being for smoke emergency assistance.(ii)For purposes of this subparagraph, the term smoke emergency assistance means assistance provided under a determination under section 2 of the Wildfire Smoke Emergency Declaration Act of 2021.(iii)Appropriations considered smoke emergency assistance under this subparagraph in a fiscal year shall not be eligible for adjustments under subparagraph (A) for the fiscal year..